    Case: 1:18-cv-05007 Document #: 32 Filed: 04/03/19 Page 1 of 4 PageID #:2353



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

BOB A. BRINSON,

       Petitioner,                                        Case No. 18-cv-05007
             v.                                           Hon. Robert W. Gettleman

WALTER NICHOLSON,                                         Hon. Sheila Finnegan

       Respondent.


     PETITIONER’S UNOPPOSED MOTION TO EXTEND TIME TO FILE REPLY

        Petitioner Bob A. Brinson (“Petitioner”) hereby moves to extend the deadline for filing a

reply brief in support of his Amended Petition for Writ of Habeas Corpus by one week to April

15, 2019. Respondent does not oppose Petitioner’s request. In support of this motion, Petitioner

states as follows:

        1.        Petitioner is a prisoner of the Illinois Department of Corrections currently residing

at Stateville Correctional Center in Crest Hill, Illinois.

        2.        On July 23, 2018, this Court received and docketed Petitioner’s pro se Petition for

Writ of Habeas Corpus and supporting materials. (ECF No. 1.)

        3.        On August 14, 2018, the Court stayed this proceeding for 90 days so Petitioner

could file an amended petition and supporting memorandum of law with the help of newly-

retained pro bono counsel. (ECF No. 13.) The Court granted Plaintiff’s subsequent motion for an

additional extension.

        4.        Petitioner filed his Amended Petition for Writ of Habeas Corpus on December 14,

2018. (ECF No. 18.)

        5.        On December 17, 2018, the Court entered an order requiring Respondent to
    Case: 1:18-cv-05007 Document #: 32 Filed: 04/03/19 Page 2 of 4 PageID #:2354



answer or otherwise respond to the amended petition by January 27, 2019, and ordering Plaintiff

to reply by February 24, 2019. (ECF No. 22.)

       6.      Respondent moved for an extension of his deadline to respond. On January 29,

2019, the Court granted that motion and ordered Respondent to respond to the petition by

February 26, 2019. (ECF No. 26.) The Court’s order granting Respondent’s motion to extend his

deadline to respond did not include a new date for Petitioner’s reply.

       7.      On March 19, 2019, the Court granted Petitioner’s motion to schedule a reply

deadline. (ECF No. 31.) Petitioner’s reply brief is currently due April 8, 2019. (See id.)

       8.      As explained in Petitioner’s motion to schedule a reply deadline, Petitioner’s pro

bono counsel has had trouble communicating with their incarcerated client. Petitioner’s counsel

therefore was unable to schedule a legal to discuss the reply brief until April 12, 2019. To ensure

Petitioner’s counsel has adequate time to consult Petitioner before filing the reply, Petitioner

requests that the deadline for filing the reply be extended by one week to April 15, 2019.

       9.      Petitioner has conferred with counsel for Respondent, and Respondent does not

oppose Petitioner’s request to extend the deadline for his reply brief to April 15, 2019.

               WHEREFORE, for the foregoing reasons, Petitioner respectfully requests this

Court enter an order (1) extending the deadline for his reply brief to April 15, 2019; and (2)

awarding any additional relief the court deems just and proper.

Dated: April 3, 2019                          Respectfully submitted,

                                              BOB A. BRINSON

                                              By: s/ Benjamin I. Friedman
                                                 One of His Attorneys

                                              Michael P. Doss
                                              Benjamin I. Friedman
                                              SIDLEY AUSTIN LLP



                                                 2
Case: 1:18-cv-05007 Document #: 32 Filed: 04/03/19 Page 3 of 4 PageID #:2355



                                  1 S. Dearborn St.
                                  Chicago, IL 60603
                                  (312) 853-7000 (phone)
                                  mdoss@sidley.com
                                  benjamin.friedman@sidley.com

                                  Alison R. Leff
                                  LOEVY & LOEVY
                                  311 N. Aberdeen, 3rd Floor
                                  Chicago, IL 60607
                                  (312) 243-5900 (phone)
                                  alison@loevy.com




                                     3
   Case: 1:18-cv-05007 Document #: 32 Filed: 04/03/19 Page 4 of 4 PageID #:2356



                                CERTIFICATE OF SERVICE

          The undersigned, an attorney, hereby certifies that on April 3, 2019, the foregoing

document was electronically filed, which will send a Notice of Electronic Filing to all counsel of

record.

                                                            s/ Benjamin I. Friedman




                                                4
